 



Exhibit 10.1
SECOND AMENDED AND RESTATED
FAIRSHARE VACATION PLAN USE
MANAGEMENT TRUST AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
FOR
SECOND AMENDED AND RESTATED
FAIRSHARE VACATION PLAN USE MANAGEMENT TRUST AGREEMENT

                  ARTICLE   PAGE
 
                I   DEFINITIONS     2  
 
                II   DECLARATION AND TITLE, PURPOSE AND EFFECTIVE DATE OF TRUST
    6  
 
  2.01   Declaration and Title of the Trust     6  
 
  2.02   Purpose of the Trust     6  
 
  2.03   Governing Law     6  
 
                III   BENEFICIARIES     7  
 
  3.01   Interest of Beneficiaries     7  
 
  3.02   Beneficiary Acts     7  
 
  3.03   Assignment     7  
 
  3.04   Wyndham     7  
 
                IV   ASSETS     8  
 
  4.01   Trust Properties     8  
 
  4.02   Allocation of Points     8  
 
  4.03   Adjustment of Point Allocation     8  
 
                V   TERMINATION OF THE TRUST, WITHDRAWALS, ADDITIONS,
SUBSTITUTIONS, AND TERMINATION OF POINTS     9  
 
  5.01   Termination     9  
 
  5.02   Withdrawal of Property Interests     9  
 
  5.03   Addition of Accommodations     11  
 
  5.04   Substitutions     12  
 
                VI   DUTIES AND OBLIGATIONS OF THE TRUSTEE     12  
 
  6.01   Duties and Obligations     12  
 
  6.02   Delegation of Duties     14  
 
  6.03   Plan Manager     14  
 
  6.04   Expenses     15  
 
                VII   RIGHTS AND POWERS OF THE TRUSTEE     15  
 
  7.01   Resignation of the Trustee     15  
 
  7.02   Insurance by Trustee     15  
 
  7.03   Compensation and Reimbursement of Trustee     15  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Article   Page
 
               
 
  7.04   General and Permissive Acts     16  
 
                VIII   TRUSTEE MAY NOT ENCUMBER PROPERTY     16  
 
  8.01   Restrictions on Encumbrances     16  
 
                IX   TRUSTEE LIABILITY     17  
 
  9.01   Reliance on Opinion of Counsel     17  
 
  9.02   Protection of Trustee and the Board     17  
 
  9.03   Payment by Trustee     17  
 
                X   FAIRSHARE PLUS ASSESSMENT; PROGRAM FUND     18  
 
  10.01   FairShare Plus Assessment     18  
 
  10.02   Program Fee     18  
 
  10.03   OA Fees     18  
 
  10.04   Method of Payment     19  
 
  10.05   Escrow Account     19  
 
  10.06   Special Assessments     19  
 
  10.07   Delinquent Payment of FairShare Plus Assessment     19  
 
  10.08   Withdrawal from Trust     20  
 
  10.09   Payment History     20  
 
  10.10   Member Directions Regarding OA Fees     20  
 
                XI   TRUST PROPERTY RESERVATIONS     20  
 
  11.01   Directory     20  
 
  11.02   Use Year     21  
 
  11.03   Reservations     21  
 
  11.04   Wait List     21  
 
  11.05   Rotating Priority List     21  
 
  11.06   The Points Credit Pool     21  
 
  11.07   Delinquent Assessments     21  
 
  11.08   Wyndham Use     21  
 
  11.09   Presales     22  
 
  11.10   Additional Exchange and Other Programs     22  
 
  11.11   Priority Reservation Rights     23  
 
                XII   OTHER RIGHTS AND RESPONSIBILITIES OF MEMBERS     23  
 
  12.01   Sale or Transfer     23  
 
  12.02   No Sale Assistance     24  
 
                XIII   MEMBERSHIP IN THE FAIRSHARE VACATION OWNERS ASSOCIATION
AND OTHER OWNERS ASSOCIATIONS     24  
 
  13.01   Fairshare Vacation Owners Association     24  
 
  13.02   OA     24  
 
  13.03   Payment of Delinquent FairShare Plus Assessments     25  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Article   Page
 
                XIV   MISCELLANEOUS     25  
 
  14.01   Construction of Trust Agreement     25  
 
  14.02   Arbitration     25  
 
  14.03   Severability     25  
 
  14.04   Notice to the Parties     25  
 
  14.05   Amendments     26  
 
  14.06   Further Assurances     26  
 
  14.07   Acceptance and Ratification by Members     26  
 
  14.08   Exchange Programs     26  
 
  14.09   Extensions     26  
 
  14.10   Successors and Assigns     26  
 
  14.11   Miscellaneous     26  

-iii-



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
FAIRSHARE VACATION PLAN USE
MANAGEMENT TRUST AGREEMENT
     THIS SECOND AMENDED AND RESTATED FAIRSHARE VACATION PLAN USE MANAGEMENT
TRUST AGREEMENT (this "Trust Agreement”) is effective as of the 14th day of
March, 2008, by and among Fairshare Vacation Owners Association, an Arkansas
nonprofit corporation; Wyndham Vacation Resorts, Inc., a Delaware corporation,
Fairfield Myrtle Beach, Inc., a Delaware corporation, and such other
subsidiaries and affiliates of Wyndham Vacation Resorts, Inc. as may from time
to time subject Property Interests (or the Use Rights therein) to this Trust
Agreement; and such other unrelated third parties as may from time to time
desire to subject Property Interests (or the Use Rights therein) to this Trust
Agreement, all in accordance with the terms and conditions set forth herein, and
amends and restates the “Amended and Restated Trust Agreement” (as hereinafter
defined) which, in turn, amended and restated the “Original Trust Agreement” (as
hereinafter defined).
     WHEREAS, Wyndham is the developer of certain resort communities and
Vacation Plans with respect to which Wyndham sells timeshare and other
interests; and
     WHEREAS, Wyndham desires to establish a trust to permit the Beneficiaries
to use and exchange the Use Rights available through the Trust; and
     WHEREAS, Persons that (i) subject one or more Property Interest(s) to this
Trust Agreement by an assignment to the Trust of the Use Rights attributable to
such Property Interest(s), or (ii) purchase one or more Property Interests which
have previously been subjected to this Trust Agreement, shall be allocated
Points symbolic of the Use Rights and other attributes of their respective
Property Interest(s) and shall be permitted to use their symbolic Points as
described herein; and
     WHEREAS, the Points allocated to a Member may be used to reserve Trust
Properties pursuant to the procedures described in this Trust Agreement and the
FairShare Plus Member’s Directory; and
     WHEREAS, the Trustee has agreed to develop, or contract with a third party
to provide, a reservation system to enable Members to reserve the use of the
Trust Properties; and
     WHEREAS, the parties have agreed that the Trustee, as an administrative
convenience to the Members, will (i) collect fees due from each Member to the
owner’s association or associations established with respect to such Member’s
Property Interest or if there is no such association, then the fees due to the
operator or manager of the Vacation Plan creating such Property Interest,
(ii) hold such fee in escrow on behalf of each such Member and (iii) remit such
fee to the appropriate owners association or associations or
operator(s)/manager(s), as the case may be, when such Member would be obligated
to make payment thereof; and
     WHEREAS, the Trust may, from time to time or at some future time, hold
legal or equitable title to, or the Use Rights associated with, some or all of
the Trust Properties; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, from time to time, other subsidiaries of Wyndham and/or third
parties may, with the written consent of Wyndham and Trustee, subject Property
Interests or the Use Rights therein to this Trust Agreement; and
     WHEREAS, Wyndham shall have the right (but not the obligation) to cause
this Trust Agreement to be recorded in the various states and counties in which
the Property Interests may be located or if recording is not appropriate based
upon the nature of the Property Interest, then Wyndham shall have the right (but
not the obligation) to cause this Trust Agreement to be filed, lodged or
published in such other appropriate office or with any other appropriate
governmental or quasi-governmental office or agency (hereinafter collectively
called “Filing Offices”) applicable to the Property Interests which are being
subjected to this Trust Agreement by an assignment to the Trust of the Use
Rights in such Property Interest(s).
     NOW, THEREFORE, Wyndham and the Trustee hereby enter into this Trust
Agreement and each Member and/or third party shall be deemed to have accepted
and agreed to be bound by this Trust Agreement at the time their respective
Property Interests or the Use Rights therein are subjected to the terms and
conditions of this Trust Agreement by an assignment of Use Rights, or upon
execution of a contract for the purchase of a Property Interest which has been
previously subjected to this Trust Agreement or upon execution of such other
documents as may be acceptable to the Trustee.
ARTICLE I
DEFINITIONS
     As used herein, the following terms shall have the following meanings:
     “Accommodation” means a Vacation Unit that has been, or the Use Rights with
respect to which have been, subjected to this Trust Agreement. If a Property
Interest (or the Use Rights therein) that has been subjected to this Trust
Agreement (either directly or through an assignment to the Trust of the Use
Rights therein), constitutes something other than a Vacation Unit (or the Use
Rights therein) (such as, for example, a Property Interest that is a membership
in a multi-site Vacation Plan), then “Accommodation” shall mean a Vacation Unit
available through the Property Interest or Use Rights therein that has been so
subjected to this Trust Agreement.
     “Amended and Restated Trust Agreement” means that certain Amended and
Restated Fairshare Vacation Plan Use Management Trust Agreement dated as of
January 1, 1996 by and among Wyndham, the Association and Third Parties, as
amended by a First Amendment to the Amended and Restated Fairshare Vacation Plan
Use Management Trust Agreement dated as of February 29, 2000 and a Second
Amendment to the Amended and Restated Fairshare Vacation Plan Use Management
Trust Agreement dated as of February 19, 2003.
     “Annual Lodging Point Value” means the sum of the Points required for
occupancy of an Accommodation for an entire year.

2



--------------------------------------------------------------------------------



 



     “Assignment Agreement” shall mean that provision in a Member’s Purchase
Agreement, the FairShare Vacation Ownership Assignment Agreement or other
document whereby a Property Interest is, or the Use Rights in a Property
Interest are, subjected to the conditions and restrictions of this Trust
Agreement (by an assignment or other conveyance to the Trust of the Use Rights
in such Property Interest) and assigned a number of Points.
     “Association” means the Fairshare Vacation Owners Association, an Arkansas
non-profit corporation.
     “Beneficiaries” means the beneficiaries of this Trust Agreement, which
beneficiaries shall include the Members, the Association, the Plan Manager,
Wyndham and the Third Parties.
     “Board” or “Board of Directors” shall mean the Board of Directors of the
Association.
     “Directory” means the FairShare Plus Member’s Directory which describes the
Trust Properties and the terms and conditions of the FairShare Vacation Plan, as
may be amended, supplemented, updated and/or replaced from time to time. Subject
to the right of Wyndham under Section 11.01 below, the Plan Manager, with the
consent of the Trustee, will, from time to time, issue the Directory and
revisions thereof and supplements thereto.
     “Escrow Account” means the account established by the Trustee into which
the OA Fees paid by the Members are deposited.
     “FairShare Plus Assessment” means the annual fee paid to the Trustee by a
Member. The FairShare Plus Assessment consists of the Program Fee and the OA
Fee.
     “Governing Instruments” means the documents and instruments that create a
Vacation Plan and the Property Interests therein and govern the use of Property
Interests and the occupancy of Accommodations pursuant to said Vacation Plan and
may include, without limitation, articles of incorporation for any OA; by-laws
for the OA; rules and regulations concerning operation of the Vacation Plan, the
use of Property Interests therein and/or the occupancy of Accommodations
thereunder; any declaration of covenants, conditions and restrictions and grant
of easements encumbering the Property Interests in the Vacation Plan and any
master trust agreement to which any Property Interest (or the Use Rights
therein) subject to this Trust Agreement is also subject.
     “Member” means Wyndham and the holder of a right to occupy an Accommodation
as a consequence of such holder having his Property Interests (or the Use Rights
therein) subjected to this Trust Agreement, and such holder’s heirs, and
permitted successors and assigns. Wyndham may also be a Member to the extent it
has subjected Property Interests (or the Use Rights therein) to this Trust
Agreement which have not yet been sold; provided, however, Wyndham is not
required to pay any OA Fees or Program Fees except as provided by Section 11.08
of this Trust Agreement. Each Member of the FairShare Vacation Plan shall also
be a “Member” of the Association with the voting and other rights in the
Association as are established and governed by the Articles of Incorporation and
By-Laws of the Association.

3



--------------------------------------------------------------------------------



 



     “Membership” means the relationship of a Member to the FairShare Vacation
Plan and the bundle of rights, duties and benefits, including, without
limitation, the Points, a Member receives by reason of his Property Interest (or
the Use Rights therein) having being subjected to this Trust Agreement. It also
means the relationship of a Member to the Association and the bundle of rights,
duties and benefits a Member receives by reason of being a “Member” in the
Association.
     “OA” means an underlying condominium, townhouse or timeshare homeowners
association, master association or community club/association in which the
owners of Property Interest therein become members, as well as any other type of
association (whether or not incorporated) of owners of Property Interests and
includes, without limitation, the owners association for a multi-site real or
personal property based Vacation Plan. If the Governing Instrument(s) for a
Vacation Plan do not require the establishment of an association or similar
owners organization for the owners of Property Interests therein, then “OA”
shall mean the operator and/or manager of that Vacation Plan.
     “OA Fees” means the annual fee or fees due from each Member in respect of
his Property Interest which fees shall be paid by the Member to, and held in
escrow in accordance with the terms of this Trust Agreement by, the Trustee and
which fees include all recreation, maintenance and reserve fees and assessments
that a Member is obligated to pay on an annual basis in respect of his Property
Interest that was subjected (either directly or by reason of the assignment to
the Trust of the Use Rights in such Property Interest) to this Trust Agreement.
“OA Fees” also mean all amounts due to the operator or manager of a Vacation
Plan where no association of owners therein has been or is intended to be
established representing fees and assessments that are imposed on an annual
basis to cover the cost of operation of such Vacation Plan, including
maintenance, repair and/or replacement of the Vacation Units in that Vacation
Plan.
     “Plan” means the FairShare Vacation Plan established by this Trust
Agreement. The Plan is also known as the FairShare Plus Program.
     “Plan Manager” means the manager of the FairShare Vacation Plan, its
successors and permitted assigns.
     “Points” means the symbolic value allocated to a Member in connection with
such Member’s Membership in the Plan and is based upon the Property Interest (or
Use Rights in such Property Interest) which such Member caused to be subjected
to this Trust Agreement. “Points” also means the symbolic value assigned to the
right to occupy an Accommodation.
     “Program Fee(s)” shall mean the fees payable to the Trustee under Article X
below by the Members for the expenses incurred in connection with the operation
and administration of the Plan which includes, among other things, operation and
administration of the Trust and the Association and operation, maintenance,
repair and replacement of the Trust Properties.
     “Program Fund” means the account or accounts in which the Program Fee is
deposited to pay the expenses incurred in connection with the operation and
administration of the Plan.

4



--------------------------------------------------------------------------------



 



     “Property Interest” means an interest in a Vacation Unit or in a Vacation
Plan or an undivided interest in one or more Vacation Units, each of which
interests or the Use Rights therein is/are subjected to this Trust Agreement and
such interest is (i) a fixed or floating timeshare interval, as defined in the
applicable Governing Instrument(s), (ii) an estate for years, with or without a
remainder over with other owners, (iii) a leasehold “right to use” interest,
(iv) an interest in a multi-site Vacation Plan, or (v) such other type of
interest as Trustee may elect to accept from time to time, in Trustee’s sole
discretion. A “Property Interest” may be an interest in any type of property,
including real, personal, mixed or otherwise.
     “Purchase Agreement” means any documents evidencing the purchase of a
Property Interest by a Member.
     “Recording Office” means the appropriate local clerk’s office in any county
in which any of the Property Interests which constitute real property are
located.
     “Third Party” or “Third Parties” means all individuals or entities not
affiliated with Wyndham who develop Property Interests for sale to the public
and who subject such Property Interests (or the Use Rights in such Property
Interests) to this Trust Agreement.
     “Trust” means the trust established by this Trust Agreement, as amended
from time to time.
     “Trust Properties” means all Property Interests subjected to this Trust
Agreement and all Use Rights in Property Interests conveyed, assigned or
subjected to this Trust Agreement in accordance with the terms of this Trust
Agreement, which conveyance/assignment includes all rights and privileges
appurtenant to each such Property Interest. Trust Properties may further include
personal property and/or services used in connection with the Property Interests
or the Use Rights therein or otherwise made available to the Members and all
substitutions, replacements and/or proceeds therefrom. Property Interests(and/or
the Use Rights in such Property Interests) may be added to the Trust Properties
from time to time by Wyndham, the Plan Manager or the Trustee. Among other
things, the Trust Properties shall not include the Program Fees, the OA Fees or
the Plan Manager’s reservation system.
     “Trustee” means Fairshare Vacation Owners Association, any substitute
trustee, or its successors and assigns.
     “Use Rights” shall mean those rights a Member has to use, occupy and/or
possess a Vacation Unit as a consequence of the ownership of a Property Interest
in a Vacation Plan which includes that Vacation Unit.
     “Vacation Plan” means any arrangement, plan, or similar device, other than
an exchange program, whether by membership, agreement, tenancy in common, sale,
lease, deed, rental agreement, license, right to use agreement, shareholders
agreement, partnership or joint venture agreement, or limited liability
company/operating agreement or by any other means, whereby a purchaser, for
consideration, receives ownership rights in or a right to use a Vacation Unit or
a group of Vacation Units (which may be located in one site or at a number of
sites) and in any

5



--------------------------------------------------------------------------------



 



event, the facilities, if any, that are appurtenant to each such Vacation Unit,
for a period of time less than a full year during any given year, but not
necessarily for consecutive years.
     “Vacation Unit” means (i) an apartment, condominium or cooperative unit,
townhouse unit, house, cabin, lodge, hotel or motel room, mobile home,
recreational vehicle, houseboat, cabin of a ship, pleasure yacht or other
private or commercial vessel, vehicle or structure designed and available for
use and suitable for overnight lodging for one or more individuals or (ii) a
campsite designed and suitable for providing overnight parking and utility
services for a recreational vehicle.
     “Voting Designee” means the person or entity, its successors or assigns,
who has been designated by a Member, to exercise such Member’s voting privileges
in his OA.
     “Voting Member” is the person or entity designated on behalf of multiple
owners of a Membership to exercise the vote of such multiple owners in the
Association.
     “Wyndham” means Wyndham Vacation Resorts, Inc., a Delaware corporation,
formerly known as Fairfield Resorts, Inc. and before that, as Fairfield
Communities, Inc.; Fairfield Myrtle Beach, Inc., a Delaware corporation, and
such other subsidiaries and affiliates of Wyndham Vacation Resorts, Inc. that
may from time to time desire to subject Property Interests or the Use Rights
therein to this Trust Agreement in accordance with the terms and conditions set
forth herein. Wyndham Vacation Resorts, Inc., f/k/a Fairfield Resorts, Inc., is
the successor by merger to Fairfield Harbor, Inc., Fairfield in the Carolina’s,
Inc., Fairfield Ocean Ridge, Inc., Fairfield Pagosa, Inc., Fairfield Plantation,
Inc., Fairfield Williamsburg, Inc., and Fairfield Ventura, Inc.
ARTICLE II
DECLARATION AND TITLE, PURPOSE
AND EFFECTIVE DATE OF TRUST
     2.01 Declaration and Title of the Trust. Effective as of the 26th day of
June, 1991, there was established a Trust, which Trust is irrevocable during the
time any Member has a right to occupy an Accommodation as a consequence of his
Property Interest or the Use Rights in his Property Interest being subjected to
the terms of this Trust Agreement and which Trust shall be known as the
“FairShare Vacation Plan Use Management Trust”. The Trust shall hold the Trust
Properties on behalf of the Beneficiaries, all for the use and purposes as set
forth in this Trust Agreement.
     2.02 Purpose of the Trust. The purpose of the Trust shall be to secure for
the Beneficiaries their respective rights and interests as set forth in this
Trust Agreement and in the Purchase Agreements and/or Assignment Agreements
executed by the Members.
     2.03 Governing Law. This Trust Agreement shall be deemed an Arkansas Trust
and shall be governed by the laws of the State of Arkansas.

6



--------------------------------------------------------------------------------



 



ARTICLE III
BENEFICIARIES
     3.01 Interest of Beneficiaries. The interest of a Beneficiary under this
Trust Agreement shall consist of the rights set forth in this Trust Agreement.
No Beneficiary shall have any right of partition as to any real or personal
property held in Trust hereunder except for the right of each Member to have his
respective Property Interest (or the Use Rights therein) reconveyed (a) upon
termination of the Trust, if applicable, and (b) with respect to each Member who
subjected his Property Interest (or the Use Rights therein) to this Trust
pursuant to an Assignment Agreement, upon any termination of his Membership in
the Plan in accordance with the terms of his Assignment Agreement. The death of
a Beneficiary shall not terminate this Trust nor in any manner affect the powers
of the Trustee.
     3.02 Beneficiary Acts. No Beneficiary, in his/her/its capacity as a
beneficiary of the Trust, shall have the authority to contract for or in the
name of the Trust or any other Beneficiary or to bind the Trust or any
Beneficiary.
     3.03 Assignment. Until the Trustee receives written notice of an assignment
or transfer, by operation of law or otherwise, to the Trust from a Member of his
Property Interest or the Use Rights therein, or of any other event upon which
such Property Interest hereunder may depend, the Trust shall not be liable for
any assignments or transfers with respect to such Property Interest or Use
Rights or other action which would have been proper prior to such assignment or
other transfer, or other event, unless such action is done in bad faith.
     3.04 Wyndham. Wyndham, in its capacity as the developer of resort
communities and Vacation Plans, shall have the right to sell Property Interests
to purchasers who, after such purchase, voluntarily elect to subject such
Property Interests (or the Use Rights therein) to this Trust Agreement or to
sell Property Interests which have been subjected to this Trust Agreement prior
to such sale, in either case for cash or other terms acceptable to Wyndham. With
respect to the Property Interests subjected to this Trust Agreement which it
owns (and therefore prior to the sale thereof by Wyndham), Wyndham, as such
developer, may finance, with one or more lenders, such Property Interests, and
may deliver to any such lender, deeds of trust, mortgages or other security
instruments or liens against such Property Interests. Wyndham, as such
developer, may also pledge to one or more lenders the Purchase Agreements or
promissory notes given by Members secured by UCC-1 Financing Statements,
mortgages, deeds of trust, or other security instruments. Any such liens or
security interests shall contain subordination language which subordinates the
lenders’ interest in the Property Interest encumbered by such lien or security
interest to that of the Member so long as such Member is not in default of the
contractual obligations under the Member’s Purchase Agreement or promissory
note.

7



--------------------------------------------------------------------------------



 



ARTICLE IV
ASSETS
     4.01 Trust Properties. The assets of the Trust shall be the Trust
Properties. Neither the OA Fees held in escrow pursuant to Article X, the
Program Fees nor the reservation system owned by the Plan Manager shall be part
of the Trust Properties.
     4.02 Allocation of Points. For administrative convenience in operation of
the Plan, the Plan Manager, on behalf of the Trustee, has established or will
establish Point values for use of the Trust Properties. The Points assigned to a
Property Interest or the Use Rights therein are based on the location, size,
season, capacity, furnishings, demand, cost to acquire, build and maintain and
other features of the Accommodation or Accommodations available as a part of
such Property Interest, as well as other factors that may affect the experience
of occupancy of such Accommodation or Accommodations (such as, holidays, ski
seasons and local events). When a Property Interest or the Use Rights therein
is/are subjected to this Trust Agreement, it will be allocated Points by the
Plan Manager, on behalf of the Trustee. The total number of Points required to
reserve all Accommodations available in respect of all of the Property Interests
(or Use Rights therein) that have been subjected to this Trust Agreement during
all use days shall always equal or exceed the total number of Points allocated
to all of the Members.
     4.03 Adjustment of Point Allocation. The ownership interest of a Member in
a Property Interest subjected to this Trust Agreement (by assignment of the Use
Rights therein or otherwise) as stated in such Member’s Purchase Agreement or
FairShare Vacation Ownership Assignment Agreement may not be changed. However,
from time to time the Plan Manager, on behalf of the Trustee, may adjust the
number of Points required to reserve an Accommodation available through a
Property Interest in order to respond to actual use patterns and changes in use
demand. Any increase or decrease in the total number of Points required to
reserve such Accommodations shall also result in a pro-rata increase or decrease
in the number of Points allocated to all Members that own the Property Interests
through which such Accommodations are available (including Wyndham or such other
applicable Third Party if all Property Interests in the applicable Vacation Plan
which have been subjected to this Trust Agreement have not yet been sold).
However, any such adjustments made by the Plan Manager, on behalf of the
Trustee, shall not result in an increase or decrease in the number of the Points
assigned to an Accommodation in one season of a year by more than twenty percent
(20%), unless those Members entitled to cast a majority of the votes of all
Members present, in person or by proxy, at an annual or special meeting of the
Members of the Association held in accordance with the terms and provisions of
the By-Laws of the Association vote for such increase or decrease in the number
of Points assigned to such Accommodation.

8



--------------------------------------------------------------------------------



 



ARTICLE V
TERMINATION OF THE TRUST, WITHDRAWALS,
ADDITIONS, SUBSTITUTIONS, AND TERMINATION OF POINTS
     5.01 Termination. Unless terminated in accordance with the terms hereof or
not extended as provided for in Section 14.09 below, the Trust and this Trust
Agreement shall terminate on December 31, 2025. Upon any termination of the
Trust, the Association shall be dissolved and the following shall occur:
     (a) The Trustee shall cause all Use Rights to be reconveyed to the
assigning Member or his successors or assigns, if such Use Rights were assigned
to the Trust after the Member acquired the corresponding Property Interest;
     (b) The Trustee shall take all steps necessary to release from the
encumbrance of this Trust Agreement all Property Interests whose Use Rights were
subjected to this Trust Agreement by Wyndham prior to being sold by Wyndham;
     (c) The Board of Directors of the Association shall convert all non-cash
assets of the Association and the Trust (other than the individual Members’ Use
Rights and Property Interests) to cash and that cash, together with all amounts
then in the Program Fund, shall be used to pay the outstanding costs and
expenses of the Trust and the Association, including all costs and expenses
incurred in connection with the termination of the Trust and the dissolution of
the Association, and to establish any reserves which the Board deems appropriate
to cover any additional costs and expenses to be incurred with the balance to be
distributed to the Members on a pro-rata basis based upon the number of Points
owned by each Member; and
     (d) The Board shall cause any surplus then held in the Escrow Account
(representing amounts collected as OA Fees from the Members) to be returned to
the depositing Member(s) thereof and shall advise each of the OAs that it will
no longer be collecting and remitting to it OA fees paid by Members who are also
members of that OA.
     5.02 Withdrawal of Property Interests. The Trustee may withdraw a Property
Interest or the Use Rights therein from this Trust Agreement and cancel the
Points allocated to any Member owning such Property Interest by executing an
appropriate withdrawal document and if necessary, recording it in the Recording
Office or, if appropriate, filing it in the Filing Office, under any one of the
following conditions:
     (a) Default Under Purchase Agreement. If a Purchase Agreement for a
Property Interest is cancelled due to default or if a mortgage, deed of trust or
other security interest encumbering a Property Interest is foreclosed as a
result of the Member owning such Property Interest defaulting thereunder, the
Trustee, upon the direction of Wyndham or the Third Party who completed such
foreclosure, shall execute the documents necessary to (i) cancel the Assignment
Agreement and withdraw the Property

9



--------------------------------------------------------------------------------



 



Interest/Use Rights from this Trust Agreement, where the Property Interest/Use
Rights was/were subjected to this Trust Agreement after being acquired by the
Member or (ii) terminate the Membership of the defaulting Member where such
Member’s Property Interest/Use Rights was/were subjected to this Trust Agreement
prior to being acquired by the Member. In the event of a cancellation or
termination due to default, the defaulting Member (A) shall forfeit all
previously paid FairShare Plus Assessments (with all OA fees not theretofore
paid to the applicable OA to be forwarded to such OA), (B) shall no longer have
any right to participate in the Plan and (C) shall no longer be a Member of the
Plan or of the Association.
     (b) Changed Circumstances. If the Trustee, in its discretion, has
determined that a Property Interest (or Use Rights therein) should be withdrawn
due to circumstances that render the Accommodation(s) applicable to such
Property Interest unsuitable for continued use in the Plan, the Trustee shall
have the authority to cause such Property Interest/Use Rights to be withdrawn
from this Trust Agreement and to cause all Points attributable to the withdrawn
Property Interest/Use Rights to be canceled and the Members owning such
withdrawn Property Interest/Use Rights shall no longer have the right to
participate in the Plan and shall no longer be Members of the Association. The
Trustee shall execute any and all documents necessary to reconvey the Use Rights
and/or transfer title to the withdrawn Property Interest to the appropriate
Member or Wyndham, if necessary.
     (c) Destruction, Condemnation or Temporary Loss of Use. If the Use Rights
in one or more Property Interests are, in the Trustee’s discretion,
(i) permanently no longer suitable for use in the Plan as the result of one or
more Accommodations available through that or those Property Interests having
been condemned or such Accommodations are destroyed or damaged and the OA,
pursuant to the Governing Instruments establishing said Property Interests,
elects not to rebuild or restore the affected Accommodations, then (A) the
Trustee shall withdraw the applicable Property Interest(s)/Use Rights from this
Trust Agreement (and if applicable, reconvey said Property Interests(s)/Use
Rights to the corresponding Members) and cancel, by written notice to such
Members, the Points attributable to such Property Interest(s)/Use Rights;
(B) such Members shall no longer have any right to participate in the Plan and
shall no longer be Members in the Association; (C) the Trustee shall cause any
surplus then held in the Escrow Account which represents amounts collected from
such Members to be returned to them, but such Members shall have no right to any
Program Fees that they have previously paid; and (D) if the Trustee receives any
funds on account of such condemnation or damage/destruction, the Trustee shall,
to the extent such funds exceed the Trustee’s costs in achieving the withdrawal
of the Property Interest(s)/Use Rights from the Plan and cancellation of the
Membership(s), distribute the excess to such Members on a pro-rata basis; or
(ii) temporarily not suitable for use in the Plan as a result of one or more
Accommodations available through that or those Property Interests having been
rendered unoccupiable as a result of damage or destruction where the OA,
pursuant to the Governing Instruments establishing said Property Interests, has
elected to re-build, restore or repair, as applicable, the affected
Accommodations or as a result of the OA undertaking a significant renovation of
the Accommodations which results in such

10



--------------------------------------------------------------------------------



 



Accommodations not being available for use by all of the owners of Property
Interests in such affected Accommodations and in any such case, the applicable
OA is not providing alternative Accommodations to the owners of Property
Interests therein during the period of unavailability, then the Trustee shall
use commercially reasonable efforts to obtain the right to occupy substitute
Accommodations in the area where the affected Accommodations are located which
substitute Accommodations may become Trust Properties on either a temporary or
permanent basis and shall have Annual Lodging Point Values equal to or greater
than the Annual Lodging Point Values of the affected Accommodations.
     (d) Termination or Partition. If a Vacation Plan is terminated or one or
more Property Interests in a Vacation Plan are partitioned pursuant to the
Governing Instruments establishing said Vacation Plan, the Points in the Plan
attributable to the Property Interests in such terminated Vacation Plan or the
Property Interests (or Use Rights therein) affected by such partition shall be
removed from the Plan and the Members owning such terminated or partitioned
Property Interests shall no longer have the right to participate in the Plan and
shall no longer be Members of the Association.
     (e) Expiration. If a Property Interest which is a leasehold interest or
“right to use” interest expires, the Members owning Points associated with such
expired Property Interests shall have no further right to participate in the
Plan and shall no longer be Members of the Association and the Points associated
with such expired Property Interests shall be cancelled.
     (f) Wyndham Withdrawal. Wyndham may withdraw Accommodations applicable to
Property Interests subjected by Wyndham to this Trust Agreement if no such
Property Interests have been sold or Wyndham has reacquired all previously sold
Property Interests.
     5.03 Addition of Accommodations. Wyndham, in its capacity as the developer
of resort communities and Vacation Plans, may, from time to time, in its sole
and absolute discretion, (a) cause the Property Interests in additional
Accommodations, interests or rights in other real or personal property and/or
rights in or to services to be transferred or otherwise made available to the
Members through the Plan and (b) as noted in Section 3.04 above, cause such
resort communities and Vacation Plans to enter into affiliation arrangements
with the intention that either (i) the purchaser of a Property Interest therein
would have the right, on a voluntary basis, to assign the Use Rights therein to
the Trust after such purchase or (ii) the Property Interests therein would have
been previously subjected to this Trust Agreement and therefore, the purchaser
thereof would automatically become a Member, all of such actions to occur
without the consent of any of the other Members or the Trustee; but under no
circumstances shall Wyndham be required to make any such transfers. The addition
to the Plan of Property Interests (or the Use Rights therein) in Accommodations,
interests or rights in other real and personal property and/or rights in or to
services may result in the addition of new Members who will compete with
existing Members in making reservations for the use of the Trust Properties, and
may also result in an increase in the Program Fee.

11



--------------------------------------------------------------------------------



 



     5.04 Substitutions. Wyndham, in its capacity as the developer of resort
communities and Vacation Plans, and the Trustee may, from time to time, in their
sole and absolute discretion, substitute Property Interests in Vacation Units,
rights or interests in other real or personal property and/or rights in or to
other services for Property Interests in Accommodations, rights or interests in
real or personal property available through the Plan and/or rights in or to
services available through the Plan, so long as the Property Interests in the
Accommodations, the rights or interests in other real or personal property
and/or the rights in or to services which are being withdrawn are not owned by
any Member (other than Wyndham). The determination of whether to substitute will
be based on the use by the Members of the Accommodations, the other real or
personal property and/or the services to be withdrawn, the availability of
similar property in the same general vicinity or of the same general quality or
utility as the property being withdrawn, the availability of services
substantially the same or better than the services being withdrawn, the age of
the Accommodations, the other real or personal property and/or the services
being withdrawn, the expenses incurred in connection with maintaining the
Accommodations, the other real or personal property and/or services being
withdrawn and such other factors as may be determined by Wyndham and/or the
Trustee from time to time. The Members have no right to consent to the
substitution of Property Interests in other Vacation Units, interests in other
real or personal property and/or rights in or to other services for Property
Interests relating to existing Accommodations, interests in real or personal
property then available through the Plan and/or rights in or to existing
services. The replacement Trust Properties shall provide Members with an
opportunity to enjoy a substantially similar experience as was available with
the replaced Trust Properties. In determining whether the replacement Trust
Properties will provide a substantially similar experience, all relevant factors
will be considered, including, but not limited to, some or all of the following:
size, capacity, furnishings, maintenance, location (geographic, topographic, and
scenic), demand and availability for Member use, quality and availability of a
service, and recreational capabilities.
ARTICLE VI
DUTIES AND OBLIGATIONS
OF THE TRUSTEE
     6.01 Duties and Obligations. The Trustee shall, without limiting the other
duties and obligations set forth in other provisions of this Trust Agreement,
provide the following services with respect to the Trust:
     (a) Ownership. The Trustee shall, on behalf of the Trust, accept and hold
ownership of the Trust Properties for the beneficial use of each Member. In the
event ownership to any Property Interest is transferred to the Trust, said
Property Interest shall be subject in all respects to the provisions of this
Trust Agreement. The Trustee shall have no equitable rights in any of the
Property Interests or Use Rights subjected to this Trust Agreement nor any right
to the income or profits to be derived from the sale of any Property Interests
owned by the Trust. The Trustee will not, without the consent of Wyndham, accept
on behalf of the Trust, Property Interests or Use Rights from any person or
entity other than Wyndham.

12



--------------------------------------------------------------------------------



 



     (b) Liens. The Trustee shall use reasonable efforts to ascertain that at
the time a Property Interest or the Use Rights therein is/are subjected to this
Trust Agreement that either (i) no liens affect such Property Interest which
would prevent the use by the Members of the Accommodation(s) available in
respect of that Property Interest, or (ii) in the case there is such a lien,
(A) the holder of any lien has agreed that such lien is subordinated to the
rights of a Member that satisfies the terms of his Purchase Agreement, mortgage,
deed of trust and/or other security instrument, and (B) the holder of any
blanket lien has entered into a non-disturbance instrument pursuant to which
such holder agrees that a Member that satisfies the terms of his Purchase
Agreement, mortgage, deed of trust and/or other security agreement shall be
entitled to exercise the Use Rights attributable to such Property Interest
pursuant to the terms of this Trust Agreement; provided, however, the Trustee
may, on behalf of the Trust, accept Property Interests or the Use Rights therein
that do not satisfy such conditions if, in the Trustee’s sole discretion, the
failure to satisfy such conditions with respect to such Property Interests does
not materially adversely affect the total availability of Accommodations to the
Members.
     (c) Recording of Trust Agreement. The Trustee shall have the right, but not
the obligation, to record or cause to be recorded in the Recording Office and to
file or cause to be filed, as appropriate, in any Filing Office a copy of this
Trust Agreement and the appropriate amendments or addendums thereto and shall
take such steps as are required by law to assure that notice of the terms and
provisions of this Trust Agreement, as amended from time to time, is given in
all jurisdictions where any Trust Properties held by the Trust are located and
where the giving of such notice is necessary to protect the interests of the
Beneficiaries in such Trust Properties.
     (d) Accounting. The Trustee shall cause the Plan Manager to maintain the
information necessary to enable reports covering the following information to be
prepared from time to time: (1) the inventory of the Trust Properties and the
cumulative number of Points represented by the Trust Properties; (2) the
cumulative number of Points allocated to Property Interests/Use Rights; and
(3) all financial transactions, if any, of the Trust. The Trustee has the right
(but not the obligation) to employ, from time to time, at the expense of the
Association, an independent accounting firm for such purposes related to the
administration or operation of the Plan (including the administration and
operation of the Trust and the Association) as the Trustee deems appropriate.
     (e) Property Maintenance. Trustee shall provide for the maintenance,
repair, and replacement of all Accommodations, including, without limitation all
personal property located in the Accommodations, available in respect of all
Property Interests (or the Use Rights therein) that have been subjected to this
Trust Agreement from time to time, if the applicable OA, if any, is not
obligated to provide such maintenance, repair and replacement.
     (f) Tax Returns. Trustee shall cause to be prepared and filed on behalf of
the Trust all state and federal income tax returns.

13



--------------------------------------------------------------------------------



 



     (g) Member List. Trustee shall maintain a record of the names and addresses
of, and the number of Points held by, all Members and the cumulative number of
Points allocated to the Trust Properties.
     (h) Insurance. The Trustee shall cause to be maintained adequate insurance
on the Trust Properties against fire and other unavoidable casualties if the
applicable OA, if any, is not obligated to provide such insurance. The Trustee
shall hold any insurance proceeds received from such insurance pending the
reconstruction of an Accommodation or the acquisition of a replacement
Accommodation. Subject to the last sentence of this Section 6.01(h), the Trustee
shall be responsible for reconstruction of the Accommodation or the acquisition
of a replacement Accommodation if the applicable OA, if any, is not obligated to
so reconstruct or acquire and whether or not the Trustee is responsible for such
reconstruction or replacement, the Trustee shall assure that adequate
arrangements are made for alternate accommodations during the time an
Accommodation is being reconstructed or a replacement Accommodation is being
sought. In the event a destroyed Accommodation is not reconstructed or replaced,
the Trustee shall distribute any net proceeds from insurance it may receive to
the appropriate Members whose Points were cancelled as a consequence thereof, as
provided in Section 5.02(c) above .
     (i) OA Agreements. The Trustee may enter into agreements with each OA to
set forth the delegation of duties between the Trust and the OA. If an OA for a
Vacation Plan is not a party to such an agreement or such Vacation Plan does not
have an OA, then the Trustee, on behalf of the Trust as the holder of the Use
Rights in Property Interests in such Vacation Plan, may take any action it deems
necessary to enforce the rights of the Beneficiaries with respect to those
Property Interests and the Accommodations available in respect thereof.
     6.02 Delegation of Duties. The Trustee may delegate any or all of its
duties under this Article VI or any other Article of this Trust Agreement to the
Plan Manager. In performing all of the Trustee’s duties delegated to it, the
Plan Manager shall at all times insure that the total number of Points required
to reserve all Accommodations available in respect of all of the Property
Interests (or Use Rights therein) that have been subjected to this Trust
Agreement during all use days shall always equal or exceed the total number of
Points allocated to all of the Members.
     6.03 Plan Manager. The initial Plan Manager shall be Wyndham, its
successors or assigns. The Plan Manager shall operate the Plan pursuant to this
Trust Agreement, the Management Agreement between Plan Manager and the Trustee
and all other agreements entered into between either the Trustee or the Plan
Manager and one or more Members or the developer or the OA for any Trust
Property or Vacation Plan. The Management Agreement is incorporated herein by
reference and made a part hereof as though set forth word for word. The Plan
Manager may be removed only if those Members entitled to cast at least
seventy-five percent (75%) of the then total votes of all of the Members vote,
at an annual or special meeting of the Members of the Association held in
accordance with the terms and provisions of the By-Laws of the Association, for
the removal of the Plan Manager. In order to assure continuity, the Plan

14



--------------------------------------------------------------------------------



 



Manager shall be prohibited from resigning prior to the appointment of a
successor Plan Manager.
     6.04 Expenses. Trustee shall have no liability for any expenses
attributable to the operation and administration of the Plan or the Trust or the
operation, maintenance, repair or replacement of any of the Trust Properties,
all such expenses to be paid out of, and to the extent of, the FairShare Plus
Assessments collected from time to time.
ARTICLE VII
RIGHTS AND POWERS OF THE TRUSTEE
     7.01 Resignation of the Trustee. The Trustee may resign upon not less than
90 days prior written notice of intent to resign delivered to Wyndham, the Plan
Manager (if not then Wyndham) and the other Beneficiaries; provided, however,
that the Trustee shall continue to perform pursuant to this Trust Agreement
until a successor Trustee has been appointed. The successor Trustee must agree
to perform the functions specified in this Trust Agreement. Wyndham and the Plan
Manager (if not then Wyndham) shall agree on, or Wyndham (if it is then the Plan
Manager) shall designate, a successor Trustee. In the event Wyndham and the Plan
Manager (if not then Wyndham) fail to agree on, or Wyndham (if it is then the
Plan Manager) shall fail to designate, a successor Trustee, then the Board of
Directors may appoint a successor Trustee. In the event the Board of Directors
fails to appoint a successor Trustee, any interested party may petition the
applicable State Court for Pulaski County, Arkansas or the Federal District
Court for the Eastern District of Arkansas, for the appointment of a successor
Trustee. Upon appointment, a successor Trustee shall have all the powers and
duties and shall perform the functions as described in this Trust Agreement.
Nothing herein shall prohibit or preclude the appointment by the Trustee of a
co-Trustee or a substitute Trustee under such circumstances as the Trustee shall
deem necessary.
     7.02 Insurance by Trustee. Trustee shall obtain and maintain errors and
omissions insurance coverage in an amount not less than the amount required by
Wyndham, or as may be required by law.
     7.03 Compensation and Reimbursement of Trustee. For its services performed
in connection with the Trust, the Trustee shall receive a reasonable fee as may
be agreed upon by Wyndham and the Trustee. In addition, the Trustee shall be
reimbursed for all costs and expenses which the Trustee incurs from time to time
(a) in operating and administering the Trust and the Plan and operating,
maintaining, repairing, and replacing the Trust Properties and (b) in connection
with any escrow which may be established (including without limitation, the
escrow for the OA Fees). It is expressly understood, however, that the Trustee
is not required to take any action resulting in any expense of any kind unless
there are funds on deposit in the Program Fund to pay such expense, or unless
the Trustee receives a satisfactory written guarantee that such expenses will be
promptly paid.

15



--------------------------------------------------------------------------------



 



     7.04 General and Permissive Acts.
     (a) Actions. The Trustee may commence or defend any actions at law or in
equity relating to the Trust, this Trust Agreement, the Plan or the Trust
Properties. If a court action should be instituted in connection with the Trust,
this Trust Agreement, the Plan and/or the Trust Properties or any part thereof,
and the Trustee is named and served as a party, the Trustee shall be reimbursed
out of the Program Fund for all fees, expenses, judgments and awards incurred in
connection with such action. To the extent not prohibited by law, this Trust
Agreement, the Association’s Articles of Incorporation or the Association’s
By-Laws, the Trustee may also take any action deemed necessary by the Trustee to
manage the Trust Properties, to carry out the purposes for which the Trust was
established, to administer and/or operate the Plan (including the Trust and the
Association), to implement any of the terms or provisions of this Trust
Agreement, or to enhance the benefits of the Plan available to some or all of
the Beneficiaries.
     (b) Employment of Others. The Trustee may employ counsel, accountants and
such other persons as in its judgment shall be necessary to perform, or to
assist the Trustee in performing, any of its duties as Trustee. Trustee shall
not be liable to any Beneficiary and shall be indemnified and held harmless by
the Beneficiaries and the Trust (i) for the default, defalcation or wrongdoing
of any such person so employed by the Trustee, if Trustee exercised due care in
the selection of such person, or (ii) for any non-negligent action taken or
suffered by Trustee in good faith in reliance upon the instructions or advice of
any person so selected.
     (c) Compliance with Laws. The Trustee may do any and all things as may be
necessary to comply with all applicable laws, ordinances and regulations
promulgated by any governmental authority concerning the Trust, this Trust
Agreement, the Plan and the Trust Properties or any portion thereof, including,
but not limited to, modifying, amending or restating this Trust Agreement to
comply with such laws, ordinances and regulations.
     (d) Execution of Documents. The Trustee may join with Wyndham or other
necessary parties, upon request, in executing any necessary amendment or
supplement to, or any restatement of, this Trust Agreement or any underlying
Governing Instruments, documents, plats, or similar documents.
ARTICLE VIII
TRUSTEE MAY NOT ENCUMBER PROPERTY
     8.01 Restrictions on Encumbrances. Trustee, in its capacity as Trustee
under this Trust Agreement, shall not encumber any of the Trust Properties or
other assets of the Plan (including the escrowed OA Fees), except to the extent
of the lien or security interest in favor of the Trustee for the payment of the
Program Fees (as provided in Section 10.07 below); provided, however, the
Trustee shall not be restricted from accepting on behalf of the Trust a
conveyance of a Property Interest (or the Use Rights therein) which Property
Interest has encumbrances or

16



--------------------------------------------------------------------------------



 



other interests which are or may be prior to those of any Beneficiary provided
the provisions of ARTICLE VI, Section 6.01 (b) have been met.
ARTICLE IX
TRUSTEE LIABILITY
     9.01 Reliance on Opinion of Counsel. The Trustee and the Board of Directors
may, in the performance of any of its duties hereunder or in the taking of any
action with respect to the Trust or this Trust Agreement, rely upon the advice
of counsel selected and employed by the Trustee. The opinion of any such counsel
with respect to the construction of this Trust Agreement or the rights,
obligations and powers of any person affected hereby shall constitute full
protection and be a justification to the Trustee and the Board of Directors for
any action taken by the Trustee or the Board of Directors in good faith in
reliance on such opinion.
     9.02 Protection of Trustee and the Board. The Trustee and its Board of
Directors are hereby relieved of any and all liability to any Beneficiary for
any losses to his interest resulting from the Trustee or its Board of Directors
acting in accordance with the terms hereof. So long as the Trustee and its Board
of Directors shall undertake to carry out their responsibilities under this
Trust Agreement in good faith, neither the Trustee nor any of the Board of
Directors shall be liable in damages or otherwise to the Beneficiaries or their
representatives or to any third party who may rely on the terms of this Trust
Agreement. Trustee and its Board of Directors shall not be required to verify
the validity of any Purchase Agreement or Assignment Agreement which is valid on
its face. Neither the Trustee nor its Board of Directors guarantees to any
Member that said Member will be entitled to use or occupy any Accommodation
available through his Property Interest or any other Accommodation for which the
Trust holds Use Rights. If any dispute or difference arises between any of the
Beneficiaries hereof and any third person or if any conflicting demands shall be
made upon the Trustee or its Board of Directors, Trustee or the Board of
Directors, as the case may be, shall not be required to determine the same or
take any action; but Trustee or the Board of Directors, as the case may be, may
await settlement of the controversy by final, appropriate legal proceedings or
otherwise as it may require, or Trustee or the Board of Directors, as the case
may be, may file suit in interpleader in the applicable State Court for Pulaski
County, Arkansas or the Federal District Court for the Eastern District of
Arkansas, for the purpose of having the respective rights of the parties
adjudicated and may deposit with said court any and all Trust Properties held
hereunder and any and all documents, contracts, accounts and/or rights of any
form or character. Upon institution of any such interpleader suit and upon
giving notice thereof to the parties thereto by personal service in accordance
with the order of the court or in accordance with the requirements of the laws
of Arkansas, Trustee and its Board of Directors shall be fully released and
discharged from all further obligations hereunder with respect to the property
and documents so deposited.
     9.03 Payment by Trustee. Trustee may pay on demand, from the funds on
deposit in the Program Fund, any and all costs, damages, judgments, attorney’s
fees, expenses, obligations and liabilities of every kind and nature reasonably
suffered or incurred in connection with (a) the interpretation of this Trust
Agreement or any amendments or supplements to, or restatements of, this Trust
Agreement, (b) the taking of any action or acts taken pursuant to this Trust
Agreement,

17



--------------------------------------------------------------------------------



 



as it may be amended and/or restated from time to time, in order to establish
the validity of same, (c) the institution by the Trustee of any interpleader in
accordance with the terms of this Trust Agreement or (d) any other proceeding to
which the Trustee is made a party and which relates to the Trust, this Trust
Agreement, the Plan or the Trust Properties.
ARTICLE X
FAIRSHARE PLUS ASSESSMENT; PROGRAM FUND
     10.01 FairShare Plus Assessment. Each Member other than Wyndham is required
to pay the FairShare Plus Assessment. The FairShare Plus Assessment consists of
the sum of the Program Fee and the OA Fee, each of which will be determined on
an annual basis prior to the beginning of each year. Upon receipt of the
FairShare Plus Assessment, the OA Fee shall be deposited in the Escrow Account
and the Program Fee shall be deposited in the Program Fund.
     10.02 Program Fee.
     (a) Amount. The amount of the Program Fee shall be determined by the
Trustee as needed to cover the cost of the operation and administration of the
Plan (including the operation and administration of the Trust and the
Association and, to the extent that the Trust is responsible therefor, the
operation, maintenance, repair and replacement of the Trust Properties). The
Trustee may establish varying fees among Members provided there is a reasonable
basis for such a fee structure. The Program Fee shall be determined prior to
January 1 of each year in connection with the budget process for the Plan.
     (b) Use. The Program Fee will be used by the Trustee to fund the operation
and administration of the Plan (including, the operation and administration of
the Trust and the Association and, to the extent that the Trust is responsible
therefor, the operation, maintenance, repair and replacement of the Trust
Properties).
     10.03 OA Fees.
     (a) Amount. Each Member’s OA Fee shall be equal to the sum of all annual
amounts, including without limitation recreation, maintenance and reserve fees
and assessments and real estate taxes (to the extent payable through the OA),
that each such Member agreed to pay the OA which governs the Property Interest
which such Member used as the basis for his Membership. The amount of the OA Fee
will be determined by each Member’s respective OA and not by the Trustee. The
amount of the OA Fee will vary from Member to Member as determined by the board
of directors or other governing or managing authority of the OA which governs
such Member’s Property Interest.
     (b) Use. The OA Fee will be collected by the Trustee in accordance with the
terms of each Member’s Purchase Agreement and/or Assignment Agreement and held
in the Escrow Account for each such Member until the OA Fee is due to each such
Member’s respective OA. This fee will be paid by the Trustee to the applicable
OA on or

18



--------------------------------------------------------------------------------



 



before the date the fee is due, on behalf of each Member that has fully
deposited his or her OA Fees in the Escrow Account. The OA Fee will be collected
by the Trustee on behalf of the Member and neither the Trustee nor the Plan
Manager shall have any discretionary power over the disposal or use of the OA
Fee.
     (c) Escrow Account. All OA Fees will remain in the Escrow Account until
paid to the appropriate OA.
     10.04 Method of Payment. FairShare Plus Assessments may be paid annually or
in monthly installments. Members who elect to pay their FairShare Plus
Assessments on an annual basis must pay for an entire twelve-month period in
advance of the date that their OA Fee is due to their respective OAs.
     10.05 Escrow Account. Funds on deposit in the Escrow Account may from time
to time be invested in accordance with the Trust’s investment policy. Investment
income, if any, shall be used by the Trustee to offset the Program Fees for the
year or years following the year in which the investment income is recorded.
     10.06 Special Assessments.
     (a) Program Fees. The determination of the amount of the Program Fee will
be based upon the best available information at the time of the preparation of
the budget for the Plan. Members will be required to pay or reimburse the
Trustee in the event that for any year the total amount of Program Fees due from
all Members is not sufficient to pay all expenses of administration and
operation of the Plan (including administration and operation of the Trust and
the Association and, to the extent that the Trust is responsible therefor,
operation, maintenance, repair and replacement of the Trust Properties) for that
year. Adjustments, if any, to cover such shortfalls will be allocated among
Members in an equitable fashion as determined by the Board of Directors of the
Trustee in its sole discretion.
     (b) OA Fees. To the extent not then known, the OA Fees will be estimated at
the beginning of each year based upon the best available information at the time
of the determination of the FairShare Plus Assessment. The amounts due for the
OA Fees will be adjusted at the end of each year upon receipt of the invoices
for the actual amounts of the fees due the OAs and each Member will be billed
for any increase in his OA Fees on or about January 31 of the following year.
Any surplus resulting from a decrease in any Member’s OA Fees will be held in
the Escrow Account and used by the Trustee to offset the amount due from that
Member for his OA Fees for the following year. Refunds may be requested by a
Member if the amount of such Member’s “excess” OA Fees held in the Escrow
Account exceeds five percent (5%) of the anticipated OA Fee for the next year.
     10.07 Delinquent Payment of FairShare Plus Assessment. A Member shall be
deemed to be delinquent in the payment of his FairShare Plus Assessment or any
installment thereof if such Member shall fail to pay the delinquent amount
within thirty (30) days of the date that the Trustee (or the Plan Manager on
behalf of the Trustee) sends written notice thereof.

19



--------------------------------------------------------------------------------



 



Once a Member is so delinquent, as provided in Section 11.07 below, such Member
shall no longer be entitled to use his Points in the Plan unless and until such
delinquency is cured. In addition, the Trustee shall have (and each Member, by
acquiring a Property Interest subject to this Trust Agreement or by assigning to
the Trust the Use Rights in his Property Interest, shall be deemed to have
granted to the Trustee) a lien or security interest in such Member’s Use Rights
(or Property Interest) to the extent of the portion of the delinquency that
constitutes Program Fees, which lien or security interest shall, in all
respects, be subordinate to the lien or security of the underlying OA to the
extent of the portion of the delinquency that constitutes OA fees and to the
lien or security interest of any lender who has a previously recorded or
perfected lien or security interest on such Member’s Property Interest. Upon the
occurrence of a delinquency, the Trustee is hereby authorized to take all steps
necessary to perfect its lien or security interest and to enforce its lien or
security interest in any manner permitted by applicable law, including, but not
limited to, a suit at law or a power of sale or enforcement of its lien or
security interest in the manner provided for under applicable law.
     10.08 Withdrawal from Trust. In the event a Member withdraws his Property
Interest (or the Use Rights therein) from the Trust for any reason, such Member
shall be entitled to receive a refund of the prepaid OA Fee held in the Escrow
Account on his behalf. The amount of the refund shall equal the balance of the
withdrawing Member’s prepaid OA Fees less any administrative fees charged by the
Trustee and/or the Plan Manager in connection with such withdrawal. Program Fees
are not refundable.
     10.09 Payment History. Each Member may request a payment history report
from the Trustee showing receipts and disbursements related to such Member’s
Membership; provided, however, no more than two such reports may be requested in
any twelve (12) month period without an additional administrative charge.
     10.10 Member Directions Regarding OA Fees. Each Member by acquiring a
Property Interest previously subjected to this Trust Agreement or by assigning
to the Trust the Use Rights in his Property Interest is deemed to have
instructed the Trustee to collect the OA Fees, deposit such amount in the Escrow
Account and remit them when due to the appropriate OA which instruction shall be
irrevocable unless and until such Member withdraws his Property Interest (or the
Use Rights therein) from the Trust.
ARTICLE XI
TRUST PROPERTY RESERVATIONS
     11.01 Directory. Set forth below in summary form are certain of the most
important features of the Plan. The rules, regulations, guidelines, policies and
procedures related to the allocation of Points to the Trust Properties and the
use of Points by Members in connection with the Trust Properties and the Plan
are fully described in the Directory. In the event of a conflict between the
information described in this Article XI and the information set forth in the
Directory, the information set forth in the Directory shall be controlling.
Wyndham, in its sole discretion, reserves the right to amend the Directory and
the provisions therein from time to time as may be necessary to implement the
Plan.

20



--------------------------------------------------------------------------------



 



     11.02 Use Year. All Members shall be assigned a “Use Year” which determines
the expiration date of such Member’s Points for that particular year. Each
Member shall have as the end date of his “Use Year” one of the following four
quarterly dates: March 31, June 30, September 30 or December 31.
     11.03 Reservations. The rules, regulations and guidelines concerning
reservations and exchanges shall be set forth in the Directory. Reservations
canceled thirty (30) days or more prior to the first day of intended use shall
not result in a loss of Points. Reservations canceled less than thirty (30) days
prior to the first day of intended use shall affect the use of the Member’s
Points in the manner described in the Directory (and may include the loss of the
Points used by the Member for the reservation.)
     11.04 Wait List. A “wait list” system has been established by the Trustee
for those Members who desire reservation dates that are unavailable and who want
to be on a list in the event there are cancellations. The Trustee may charge a
fee for the maintenance of the “wait list”, which fee may change, without any
guarantee that the reservation date requested will become available. Use of the
“wait list”, however, does not prevent a Member from making other reservations
during the time such Member might be on the “wait list”.
     11.05 Rotating Priority List. Holidays and other high demand vacation
periods are a popular vacation time at many of the Accommodations. Accordingly,
a Rotating Priority List may be established by the Trustee to provide all
Members the opportunity to enjoy their choice of Accommodations during such time
periods. The rules, regulations and guidelines for the Rotating Priority List
are set forth in the Directory.
     11.06 The Points Credit Pool. The Trustee has established a “Points Credit
Pool” for the deposit of certain qualified Points that will not be used by a
Member. The rules, regulations, guidelines and restrictions for the Points
Credit Pool are set forth in the Directory.
     11.07 Delinquent Assessments. The Trustee reserves the right to prohibit a
Member from utilizing his Points to reserve or use Accommodations, in the event
of a delinquency in the payment of any amounts due to Wyndham or any other
seller, lender or lienholder related to such Member’s Property Interest or
Points, or in the event of a delinquency in the payment of the FairShare Plus
Assessment to the Trustee or the payment of any amounts due from such Member to
a OA.
     11.08 Wyndham Use. In addition to the right of Wyndham, as a Member and
owner of Points, to make reservations using those Points at any time, Wyndham,
in its capacity as the developer of resort communities and Vacation Plans, may
reserve available Accommodations up to 60 days in advance of the first day of
anticipated occupancy, for its own purposes, including renting to the public,
provided it pays or otherwise causes a third party to pay the occupancy related
expenses of such Accommodations for each night to be used. All such occupancy
related expenses shall be determined by the Trustee. As a result of Wyndham’s
use there will be less space available for Member use; however, Wyndham may not
reserve the last 10% of available occupancy for a type of Accommodation until
30 days prior to the first day of intended use. In addition, to the extent more
Points are available in the Plan than are allocated to Members other

21



--------------------------------------------------------------------------------



 



than Wyndham, Wyndham may sell or lease Points on such terms as Wyndham and the
Trustee deem reasonable. The purchasers or lessees of such Points shall have
such Membership rights as Wyndham and the Trustee deem appropriate.
     11.09 Presales. In the event Wyndham presells Property Interests with
proper regulatory approval and the purchaser of such Property Interest has
subjected such Property Interest (or the Use Rights therein) to this Trust
Agreement, such Purchaser shall be entitled to reserve Accommodations prior to
the time the Accommodation(s) in the Vacation Plan in which such purchaser has
purchased a Property Interest is/are available for occupancy, if the Trustee has
determined that Accommodations available in the Plan are sufficient to
accommodate such purchaser. Should the Trustee determine that there are
insufficient Points available in the Plan to accommodate a purchaser who has
purchased and subjected to this Trust Agreement a Property Interest (or the Use
Rights therein) in a Vacation Plan, the Accommodation(s) of which is/are not
available for use, said purchaser shall not be entitled to reserve
Accommodations until such time as said Accommodation(s) is/are available for
occupancy.
     11.10 Additional Exchange and Other Programs.
     (a) Internal. Wyndham may develop an internal exchange program for Members
by which the Members may reserve time in Vacation Plans outside of the Vacation
Plans applicable to the Trust Properties. Wyndham may enter into agreements with
one or more affiliated or unaffiliated resorts or resort developers at resorts
whose Vacation Plan or Vacation Plans are not a part of the Vacation Plans
applicable to the Trust Properties and/or one or more affiliated or unaffiliated
owners/developers of hotel and non-timeshare resort properties which may provide
additional Vacation Units that Members would be able to utilize. Finally,
Wyndham may also enter into agreements with the developers of other types of
programs or experiences (such as motor homes, houseboats, etc.,) which Members
would be able to utilize. The number and location of available resorts and types
of vacation and travel programs and experiences will change from time to time as
set forth in the Directory and availability will be subject to the provisions of
the Plan Manager’s reservation system. Wyndham may charge a fee for each
transaction it consummates on behalf of a Member, which fee will be subject to
change. Wyndham’s internal exchange system, called “FAX”, may be made available
to Members who wish to use their Points to reserve time in Vacation Units which
are included in the “FAX” exchange network but are not available through the
Plan. Wyndham may charge a fee, which will be subject to change, for each
transaction which involves an exchange into the “FAX” exchange network. Persons
who have acquired Property Interests in other Wyndham resorts and who are
therefore entitled to the privileges of the “FAX” exchange network may also be
entitled to exchange the Use Rights attributable to their Property Interests for
use of Accommodations in the Plan, but such persons who are members of the “FAX”
exchange network and who wish to exchange for Accommodations in the Plan may not
submit reservations more than seven months in advance of their requested use
period and they must have banked their Property Interest with FAX in advance of
making such reservation request. All Points which Members use to avail
themselves of any of the foregoing “internal” exchanges or programs shall be
deemed to belong to Wyndham for the Use Year attributable to such

22



--------------------------------------------------------------------------------



 



Points and Wyndham shall be entitled to use such Points in the same fashion as
any other Member, including, without limitation, making reservations for
Accommodations and renting out those Accommodations to the public.
     (b) External. An external exchange program may from time to time be
available to qualified Members. Each Member, however, must determine whether he
is eligible and desires to become a member of such external exchange program.
Each participating Member will be required to pay any fees associated with
membership in or the use of any such external exchange program. These external
exchange programs are independent companies with no affiliation or relationship
to Wyndham, other than RCI, LLC (“RCI”), which is a subsidiary of Wyndham
Worldwide Corporation (“WWC”), WWC being the parent company of Wyndham. The
guidelines for exchanging through an external exchange company are subject to
change and, when available, will be set forth in the Directory.
     (c) Availability of Exchange. Wyndham does not guarantee to the Members
that any exchange as set forth in the exchange programs referenced above will be
available to the Members.
     11.11 Priority Reservation Rights. The Trustee may establish different
rules and reservation rights for Members based upon (a) levels of Points owned,
or (b) the location of the Accommodations available through the Property
Interest purchased by a Member, or (c) the specific Use Rights assigned to the
Trust, or (d) any other criteria determined by Trustee. Such rules and
reservation rights, including priorities, fees, reservation periods, and other
policies, guidelines and restrictions shall be set forth in the Directory.
ARTICLE XII
OTHER RIGHTS AND RESPONSIBILITIES OF MEMBERS
     12.01 Sale or Transfer. A Member may sell or otherwise transfer his
Property Interest and Points provided such Member gives notice to the Trustee at
the address specified herein and provided further that the Points allocated to a
Property Interest (or the Use Rights therein) may not be sold separate from such
Property Interest. A Member may not transfer his Property Interest nor permit
others to use the Points associated therewith unless such Member is current in
the payment of his FairShare Plus Assessment. The transfer of a Property
Interest and the Points associated therewith may not result in a Member owning
less than the minimum number of Points needed to reserve one week in an
Accommodation. A Member desiring to transfer his Property Interest must also
obtain the written consent of Wyndham, which consent may be withheld if the
Member is delinquent in the payment of any obligations then due Wyndham under
his Purchase Agreement, or under a mortgage, deed of trust or other security
instrument encumbering his Property Interest, or if the terms and conditions of
the Member’s Assignment Agreement prohibit the sale, conveyance or transfer of
the Membership to persons other than Wyndham. Wyndham and/or the Plan Manager
has the right, in its discretion, to charge the purchaser a reasonable transfer
fee for documenting the transfer of a Property Interest and the appurtenant
Points.

23



--------------------------------------------------------------------------------



 



     12.02 No Sale Assistance. The Trustee and Wyndham have no obligation to
repurchase or assist a Member with the sale of his Property Interest and the
Points associated therewith.
ARTICLE XIII
MEMBERSHIP IN THE FAIRSHARE VACATION
OWNERS ASSOCIATION AND OTHER OWNERS ASSOCIATIONS
     13.01 Fairshare Vacation Owners Association. As noted above, all Members
are also “Members” of the Association and are entitled to one vote at all
Association meetings held in accordance with the Association’s By-Laws without
regard to the number of Points allocated to such Member. If there are multiple
owners of a Membership, then the multiple owners shall designate one owner as
the Voting Member and such Members shall be required to advise the Trustee of
his selection. All Members are eligible to be members of the Board of Directors
pursuant to the provisions set forth in the Articles of Incorporation and
By-Laws of the Association. Any Member who is a member of the Board of Directors
will pay his own expenses involved in traveling to and from the location of
Board meetings. In addition, Wyndham shall be a Member of the Association.
     13.02 OA. All Members shall remain or become members of the OA that governs
their respective Property Interests, if applicable, and may also be members of
the site or master association should one exist. Where allowed by law, each
Member (with the exception, unless otherwise agreed between the Trustee and the
respective OA, of those Members owning Property Interests in Vacation Plans
which have not been developed by Wyndham, either as primary developer or as a
co-developer with another entity), by executing an Assignment Agreement or a
contract or accepting a deed for a Property Interest subject to this Trust
Agreement, shall, if the Assignment Agreement or the contract or deed expressly
so provides, delegate to the Voting Designee the authority to exercise any
voting privileges such Member may have in the OA having jurisdiction over his
Property Interest. Each Member who has so delegated his/her voting privileges
also agrees to execute any additional documentation that may be requested from
time to time by the Trustee to further evidence or continue the effectiveness of
such delegation. In exercising the voting privilege of a Member, the Voting
Designee agrees in its reasonable discretion to act at all times in the best
interest of the Member. The Voting Designee agrees that it will notify the
Member and vote as directed by the Member in writing on the following issues:
     (a) Waiver of Material Rights. Waiver of any material rights of the OA or
of the Members against the Plan Manager, Wyndham or a Third Party;
     (b) Fee Increases. Any increase in the OA’s annual maintenance fee or
common expense in excess of 115% of the previous year’s budget, excluding
reserves; or
     (c) Termination. Voluntary termination of the timeshare, condominium or
townhouse regime or any proposal not to reconstruct any unit or common element
after destruction or casualty.

24



--------------------------------------------------------------------------------



 



     The Voting Designee shall serve in such capacity until such time as the
Property Interest or the Use Rights therein is/are no longer subject to the
terms of this Trust Agreement. All OA Fees shall remain the personal obligation
of Member, its heirs, successors or assigns; provided, however, it is agreed
that all OA Fees shall be paid to the Trustee and held in the Escrow Account on
behalf of the Member until such amount is due to the OA.
     13.03 Payment of Delinquent FairShare Plus Assessments. Neither the Plan
Manager, the Trustee, the Association nor Wyndham shall be responsible for
paying any FairShare Plus Assessments or any delinquencies in any FairShare Plus
Assessments.
ARTICLE XIV
MISCELLANEOUS
     14.01 Construction of Trust Agreement. Nothing contained herein shall
preclude the Trustee or any Beneficiary from the right to judicial construction
of any of the terms to this Trust Agreement. This Trust Agreement shall be
construed in accordance with the laws of the State of Arkansas. This Trust
Agreement shall be interpreted liberally in favor of an interpretation which
will give this Trust Agreement full force and effect. Any action brought to
enforce the terms or interpret any provision of this Trust Agreement or any
other action in any manner relating to the Trust, the Trustee, the Trust
Properties or the Plan shall be brought in the State Courts in Orange County,
Florida or the Federal District Courts for the Middle District of Florida.
     14.02 Arbitration. The Trustee may, upon request by all Members involved,
arbitrate disputes arising between Members concerning the use and occupancy of
Trust Properties and the interpretation of this Trust Agreement. The parties
agree to abide by the findings of the Trustee.
     14.03 Severability. In the event any one or more of the phrases, sentences,
clauses or paragraphs contained herein should be invalid, this Trust Agreement
shall be construed as if such invalid phrase or phrases, sentence or sentences,
clause or clauses, and paragraph or paragraphs had not been inserted, and the
remaining provisions will therefore be valid and fully enforceable in accordance
with the terms thereof.
     14.04 Notice to the Parties. Except for notices of Association meetings,
any other notice to be given to a Beneficiary shall be given by certified mail,
return receipt requested, addressed to the post office address last shown on the
records of the Trustee or the Plan Manager. Every notice so given shall be
effective from the date of the mailing of such notice and the date of the
mailing of such notice shall be the date such notice is deemed given for all
purposes. Notices of Association meetings shall be given in accordance with the
requirements of the By-Laws.

25



--------------------------------------------------------------------------------



 



     Notice to be given to the Plan Manager or the Trustee shall be given by
certified mail, return receipt requested to the following address:

     
Plan Manager FairShare Vacation Plan
  Trustee
Wyndham Vacation Resorts, Inc.
  Fairshare Vacation Owners Association
8427 SouthPark Circle
  8427 SouthPark Circle
Orlando, Florida 32819
  Orlando, Florida 32819
Attention: President
  Attention: President

     14.05 Amendments. The Trustee, with the consent of Wyndham, may amend this
Trust Agreement in writing from time to time and shall have the right, but not
the obligation, to cause any such amendment to be recorded in the Recording
Offices of all counties in which Property Interests (or the Use Rights therein)
subject to this Trust Agreement are located (as well as in or with all other
Filing Offices). The Trustee, with the consent of Wyndham, may, from
time-to-time, add a Third Party or additional Wyndham subsidiary as a party to
this Trust Agreement on terms and conditions acceptable to the Trustee and
Wyndham.
     14.06 Further Assurances. Any party to this Trust Agreement or any
Beneficiary will execute any additional document necessary or convenient to
carry out the intent and purposes of the parties to this Trust Agreement.
     14.07 Acceptance and Ratification by Members. All Members, by executing a
Purchase Agreement or an Assignment Agreement or by accepting a deed to a
Property Interest subjected to this Trust Agreement, shall be deemed to have
accepted, and agreed to be bound by, the terms and provisions of this Trust
Agreement and the Management Agreement executed in connection herewith and each
Member, by making reservations through the Plan, paying his FairShare Plus
Assessment and otherwise using the Plan from time to time, shall be deemed to
have ratified and confirmed his prior acceptance of, and agreement to be bound
by, this Trust Agreement and such Management Agreement.
     14.08 Exchange Programs. The Trustee is authorized to enter into an
agreement with exchange programs for the exchange of occupancy rights in the
Trust Properties.
     14.09 Extensions. This Trust Agreement shall be extended for successive ten
(10) year periods unless and until those Members entitled to cast at least 50%
of the then total votes of all Members vote, either at the annual meeting of the
Association occurring during the last year of the then expiring term or at a
special meeting of the Association, in either event, held in accordance with the
terms of the By-Laws of the Association, to not extend the term of this Trust
Agreement.
     14.10 Successors and Assigns. This Trust Agreement shall be binding upon
and shall inure to the benefit of the Beneficiaries (including the Members),
their heirs, and permitted successors and assigns, as well as the parties
hereto, their successors and assigns. This Trust Agreement may, as provided in
Section 14.05 above, only be amended by the Trustee with the consent of Wyndham.

26



--------------------------------------------------------------------------------



 



     14.11 Miscellaneous. Unless the context of this Trust Agreement clearly
requires otherwise, references to the plural shall be deemed to include the
singular and vice versa and references to one gender shall be deemed to include
all other genders. In furtherance of the foregoing, any use of a masculine
pronoun herein (such as “his”) shall be deemed to include the feminine gender
and the neuter (in the case of a corporation or other entity).

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Second Amended and
Restated Fairshare Vacation Plan Use Management Trust Agreement as of the 14th
day of March, 2008.

              WYNDHAM VACATION RESORTS, INC.,
a Delaware corporation    
 
            By:   /s/ Gary T. Byrd
             
 
  Its:   Executive Vice President    
 
         
 
  Name (Printed)   Gary T. Byrd   (SEAL)
 
           
 
            FAIRFIELD MYRTLE BEACH, INC.,
a Delaware corporation    
 
            By:   /s/ George B. Hewes
             
 
  Its:   Senior Vice President    
 
         
 
  Name (Printed)   George B. Hewes   (SEAL)
 
           
 
            FAIRSHARE VACATION OWNERS ASSOCIATION,
an Arkansas nonprofit corporation, in its capacity as TRUSTEE    
 
            By:   /s/ Brian D. Keller
             
 
  Its:   President    
 
         
 
  Name (Printed)   Brian D. Keller   (SEAL)
 
           
 
            WYNDHAM VACATION RESORTS, INC.,
a Delaware corporation, in its capacity as PLAN MANAGER    
 
            By:   /s/ Gary T. Byrd
             
 
  Its:   Executive Vice President    
 
         
 
  Name (Printed)   Gary T. Byrd   (SEAL)
 
           
 
            FAIRSHARE VACATION OWNERS ASSOCIATION,
an Arkansas nonprofit corporation    
 
            By:   /s/ Brian D. Keller
             
 
  Its:   President    
 
         
 
  Name (Printed)   Brian D. Keller   (SEAL)
 
           

28



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

     
STATE OF FLORIDA
  )
 
  ) SS. 
COUNTY OF ORANGE
  )

     On February 26, 2008 before me, the undersigned, a Notary Public in and for
said State, personally appeared Gary T. Byrd personally known to me or proved to
me on the basis of satisfactory evidence to be the person who executed the
within named instrument as Executive Vice President of Wyndham Vacation Resorts,
Inc., a Delaware corporation, executed same in accordance with a resolution of
the Board of Directors of the corporation or the corporate by-laws.
     WITNESS my hand and official seal.

         
Signature
  /s/ Anna L. Walton    
 
       
 
        Anna L. Walton
          Notary’s Name (Typed or Printed)    

     
STATE OF FLORIDA
  )
 
  ) SS. 
COUNTY OF ORANGE
  )

     On February 26, 2008 before me, the undersigned, a Notary Public in and for
said State, personally appeared George B. Hewes personally known to me or proved
to me on the basis of satisfactory evidence to be the person who executed the
within named instrument as Senior Vice President of Fairfield Myrtle Beach,
Inc., a Delaware corporation, executed same in accordance with a resolution of
the Board of Directors of the corporation or the corporate by-laws.
     WITNESS my hand and official seal.

         
Signature
  /s/ Anna L. Walton    
 
       
 
        Anna L. Walton
          Notary’s Name (Typed or Printed)    

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

     
STATE OF FLORIDA
  )
 
  ) SS. 
COUNTY OF ORANGE
  )

     On February 26, 2008 before me, the undersigned, a Notary Public in and for
said State, personally appeared Brian D. Keller personally known to me or proved
to me on the basis of satisfactory evidence to be the person who executed the
within named instrument as President of Fairshare Vacation Owners Association,
an Arkansas non-profit corporation, in its capacity as “Trustee”, executed same
in accordance with a resolution of the Board of Directors of the corporation or
the corporate by-laws.
     WITNESS my hand and official seal.

         
Signature
  /s/ Anna L. Walton    
 
       
 
        Anna L. Walton
          Notary’s Name (Typed or Printed)    

     
STATE OF FLORIDA
  )
 
  ) SS. 
COUNTY OF ORANGE
  )

     On February 26, 2008 before me, the undersigned, a Notary Public in and for
said State, personally appeared Gary T. Byrd personally known to me or proved to
me on the basis of satisfactory evidence to be the person who executed the
within named instrument as Executive Vice President of Wyndham Vacation Resorts,
Inc., a Delaware corporation, in its capacity as “Plan Manager”, executed same
in accordance with a resolution of the Board of Directors of the corporation or
the corporate by-laws.
     WITNESS my hand and official seal.

         
Signature
  /s/ Anna L. Walton    
 
       
 
        Anna L. Walton
          Notary’s Name (Typed or Printed)    

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

     
STATE OF FLORIDA
  )
 
  ) SS. 
COUNTY OF ORANGE
  )

     On February 26, 2008 before me, the undersigned, a Notary Public in and for
said State, personally appeared Brian D. Keller personally known to me or proved
to me on the basis of satisfactory evidence to be the person who executed the
within named instrument as President of Fairshare Vacation Owners Association,
an Arkansas non-profit corporation, in its capacity as “Trustee”, executed same
in accordance with a resolution of the Board of Directors of the corporation or
the corporate by-laws.
     WITNESS my hand and official seal.

         
Signature
  /s/ Anna L. Walton    
 
       
 
        Anna L. Walton
          Notary’s Name (Typed or Printed)    

 



--------------------------------------------------------------------------------



 



The following EXHIBIT A was attached to the Second Amended and Restated
FairShare Vacation Plan Use Management Trust Agreement
EXHIBIT A
Original “FairShare Vacation Plan Use Management Trust Agreement”
Recorded in the following counties:

                  SITE   STATE   COUNTY OFFICE   DATE   BOOK, PAGE ET SEQ.
Bay
  AR   Cleburne Clerk of Court   07/09/91   Bk. Vol. 345, pp 675
 
  AR   Van Buren Clerk of Court   07/09/91   Doc. #91-3367
Branson
  MO   Taney Recorder of Deeds   06/18/93   Bk. 320, pp 4761
Flagstaff
  AZ   Coconino County Recorder   07/11/91   Doc. 1408, pp 544
Glade
  TN   Cumberland Office of Register   07/09/91   Bk. 401, pp 648
Harbour
  NC   Craven Register of Deeds   07/09/91   Bk. 1288, pp 534
Mountains
  NC   Rutherford Register of Deeds   07/08/91   Bk. 579, pp 102
Myrtle Beach
  SC   Horry RMC Office   07/10/91   Bk. 1480, pp 726
Nashville
  TN   Davidson Office of Register   10/11/94   Bk. 9489, pp 981
Ocean Ridge
  SC   Colleton RMC Office   07/12/91   Bk. 529, pp 135

A-1



--------------------------------------------------------------------------------



 



                  SITE   STATE   COUNTY OFFICE   DATE   BOOK, PAGE ET SEQ.
Orlando
  FL   Orange Comptroller   04/28/95   Bk. 4885, pp 2488
 
  FL   Osceola Clerk of Circuit Ct.   03/24/93   Bk. 1115, pp 2135
Pagosa
  CO   Archuleta Office of Recorder   07/09/91   Receipt. 180408
Plantation
  GA   Carroll Office of Clerk   07/17/91   D. Book 706, pp 312
Sapphire Valley
  NC   Jackson Register of Deeds   07/10/91   Bk. 782, pp 15
 
  NC   Transylvania Register of Deeds   07/16/91   Bk. 341, pp 174
Ventura
  CA   Ventura Office of Recorder   08/02/91   Doc. #91-111853
Williamsburg
  VA   York Office of Clerk   07/12/91   Bk. 620, pp 260

A-2



--------------------------------------------------------------------------------



 



RECORDED INFORMATION FOR
AMENDED AND RESTATED FAIRSHARE VACATION PLAN USE MANAGEMENT TRUST AGREEMENT

                                      BOOK AND PAGE, ET     SITE   STATE  
COUNTY   DATE   SEQ.   OFFICE
Bay
  Arkansas   Cleburne   06/17/98   Book 449, Page 451   Circuit Clerk
 
  Arkansas   Van Buren   06/05/98   Document #9802893   Circuit Clerk
Branson
  Missouri   Taney   06/18/98   Book 352, Page 3589   Recorder
Daytona
  Florida   Volusia   06/22/99   Book 4448, Page 1125   Clerk of the Court
Destin
  Florida   Okaloosa   06/22/99   Book 2213, Page 4999   Clerk of Court
 
  Florida   Walton   06/23/99   Book 2034, Page 214   Clerk of Court
Durango
  Colorado   La Plata   05/31/02   Reception #831285   City of Clerk
Flagstaff
  Arizona   Coconino   07/06/98   Docket 2122, Page 214   County Recorder
Ft. Lauderdale
  Florida   Broward   03/12/98   Book 27856, Page 727   Recorder
Glade
  Tennessee   Cumberland   05/11/98   Book 1015, Page 2261   Register of Deeds
Harbour
  North Carolina   Craven   06/19/98   Book 1635, Page 234   Register of Deeds
Las Vegas
  Nevada   Clark   05/13/98   Book 970513, Instrument 1787   County Recorder
Mountains
  North Carolina   Rutherford   06/08/98   Book 712, Page 822   Register of
Deeds
Myrtle Beach
  South Carolina   Horry   05/18/98   Book 2037, Page 1219   Register of Deeds
Nashville
  Tennessee   Davidson   05/12/98   Book 10928, Page 959   Register of Deeds
Ocean Ridge
  South Carolina   Colleton   06/12/98   Book 818, Page 01   Clerk of Court
Orlando
  Florida   Orange   05/01/98   Book 5472, Page 2613   Recorder
 
  Florida   Osceola   04/30/98   Book 1493, Page 738   Clerk of Court
Pagosa
  Colorado   Archuleta   04/28/98   Reception #98003095   Clerk of Circuit Court
Plantation
  Georgia   Carroll   05/08/98   Book 1044, Page 165   Clerk of Court
Sapphire Valley
  North Carolina   Jackson   04/27/98   Book 993, Page 322   Register of Deeds
 
  North Carolina   Transylvania   05/15/98   Book 431, Page 782   Register of
Deeds
Sedona
  Arizona   Yavapai   12/15/99   Book 3717, Page 571   Recorder
Smoky Mountains
  Tennessee   Sevier   07/01/99   Book M359, Page 64   Register of Deeds
Ventura
  California   Ventura   05/06/98   Reception #98-070333   County Recorder
Washington DC
  Virginia   City/Alexandria   03/23/98   Book 1634, Page 1995   Clerk of
Circuit Court
Williamsburg
  Virginia   York   04/28/98   Book 1009, Page 209   Office of Clerk

 